                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSHUA JAMES EATON PHILIPS, et al.,                    Case No. 19-cv-00469-JSC
                                                            Plaintiffs,
                                   8
                                                                                                PRETRIAL SCHEDULING ORDER
                                                     v.
                                   9

                                  10     MUNCHERY INC.,
                                                            Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Following the Case Management Conference held on August 1, 2019, IT IS ORDERED

                                  14   THAT:

                                  15      I.         CASE MANAGEMENT SCHEDULE

                                  16                 Deadline for Stipulation or Motion re: Class Certification:    August 29, 2019

                                  17                 Close of All Discovery:                                        April 30, 2020

                                  18                 Last Day to File Discovery-Related Motion:                     May 7, 2020

                                  19                 Last Day to File Dispositive Motions:                          May 21, 2020

                                  20                 Last Day to Hear Dispositive Motions:                          June 25, 2020

                                  21            The Court will refer the parties to a bankruptcy judge for a settlement conference to occur,

                                  22   if possible, no later than 90 days from the date of this Order. A further Case Management

                                  23   Conference is scheduled for December 5, 2019 at 1:30 p.m., in Courtroom F, 15th Floor, U.S.

                                  24   District Court, 450 Golden Gate Avenue, San Francisco, California.

                                  25      II.        TRIAL DATE

                                  26            A.        A bench trial shall begin on September 14, 2020, at 8:30 a.m., in Courtroom F,

                                  27   15th Floor, U.S. District Court, 450 Golden Gate Avenue, San Francisco, California.

                                  28            B.        The length of the trial will not exceed 5 days.
                                   1      III.        PRETRIAL CONFERENCE

                                   2             A Final Pretrial Conference shall be held on September 3, 2020, at 2:00 p.m., in

                                   3   Courtroom F, 15th Floor, Federal Building, 450 Golden Gate Avenue, San Francisco. Lead trial

                                   4   counsel shall attend the Conference.

                                   5      IV.         TRIAL PROCEDURES

                                   6             A.     Counsel shall not prepare a Joint Pretrial Conference Statement. Instead, twenty

                                   7   (20) calendar days in advance of the Final Pretrial Conference, please do the following:

                                   8                    1. In lieu of preparing a Joint Pretrial Conference Statement, the parties shall meet
                                                            and confer telephonically or in person to prepare and file a jointly signed,
                                   9
                                                            Proposed Final Pretrial Order that contains: (a) a brief description of the
                                  10
                                                            substance of claims and defenses which remain to be decided; (b) a statement of
                                  11
                                                            all relief sought; (c) all stipulated facts; (d) a list of all factual issues that remain
                                  12
Northern District of California
 United States District Court




                                                            to be tried and organized by counts; (e) a joint exhibit list in numerical order,
                                  13
                                                            including a brief description of the exhibit and Bates numbers, a blank column
                                  14
                                                            for when it will be offered into evidence, a blank column for when it may be
                                  15
                                                            received into evidence, and a blank column for any limitations on its use; and
                                  16
                                                            (f) each party’s separate witness list for its case-in-chief witnesses (including
                                  17
                                                            those appearing by deposition) providing, for all such witnesses other than an
                                  18
                                                            individual plaintiff and an individual defendant, a short statement of the
                                  19
                                                            substance of his/her testimony and, separately, what, if any, non-cumulative
                                  20                        testimony the witness will offer. If non-cumulative testimony is not spelled
                                  21                        out, the Court will presume the witness is cumulative. For each witness, state
                                  22                        an hour/minute time estimate for the direct examination (only). Items (e) and
                                  23                        (f) should be appendices to the proposed order. The objective is to convert the
                                  24                        proposed order to a final order with the benefit of any discussion at the Final
                                  25                        Pretrial Conference.
                                  26                    2. File each side’s proposed Findings of Fact and Conclusions of Law;
                                  27                    3. File each side’s Trial Brief;

                                  28
                                                                                             2
                                   1                     4. Serve Motions in Limine. At least twenty (20) calendar days before the pretrial

                                   2                        conference, the moving party shall serve, but not file, motions in limine. At

                                   3                        least ten (10) calendar days before the conference, the responding party shall

                                   4                        serve the opposition. There will be no reply. When the oppositions are received,

                                   5                        the moving party should collate the motion and the opposition, together, back-
                                                            to-back, and then file the paired sets at least seven (7) calendar days before the
                                   6
                                                            conference. Each motion should be presented in a separate memorandum and
                                   7
                                                            properly identified, for example, “Plaintiff’s Motion in Limine No. 1 to
                                   8
                                                            Exclude . . . .” Each party is limited to bringing five motions in limine. The
                                   9
                                                            parties are encouraged to stipulate where possible, for example, as to the
                                  10
                                                            exclusion of witnesses from the courtroom. Each motion should address a
                                  11
                                                            single, separate topic, and contain no more than seven pages of briefing per
                                  12
Northern District of California




                                                            side.
 United States District Court




                                  13
                                              B.         Not less than seven (7) days before the Pretrial Conference, counsel and/or the
                                  14
                                       parties shall file and serve any objections to exhibits. Exhibits and witnesses not included in the
                                  15
                                       proposed Joint Pretrial Order pursuant to Paragraph IV.A.1. above may not be used in a party’s
                                  16
                                       case-in-chief and may not be used during cross examination of the other side’s case- in-chief
                                  17   (other than for impeachment). Defense witnesses are considered case-in-chief witnesses, not
                                  18   “rebuttal” witnesses. Objections to exhibits not raised pursuant to Paragraph IV.A.2 are waived.
                                  19           C.        Two (2) Chambers’ copies of all of the aforementioned documents shall be hand-
                                  20   delivered to Chambers at the time of filing. The Joint Proposed Final Pretrial Order and Proposed
                                  21   Findings of Fact and Conclusions of Law shall be submitted via e-mail as attachments, in
                                  22   MSWord format, to JSCPO@cand.uscourts.gov. Hard copies must be provided as well. All hard-
                                  23   copy submissions should be three-hole punched.

                                  24           D.        At the Final Pretrial Conference, the above submissions shall be considered and, as

                                  25   needed, argued.

                                  26                                      PRETRIAL ARRANGEMENTS

                                  27                A.      Should a daily transcript and/or real-time reporting be desired, the parties shall

                                  28                        make arrangements with Rick Duvall, Supervisor of the Court Reporting

                                                                                           3
                                   1        Services, at

                                   2        (415) 522-2079, at least ten (10) calendar days prior to the trial date.

                                   3   B.   During trial, counsel may wish to use overhead projectors, laser-disk/computer

                                   4        graphics, poster blow-ups, models, or specimens of devices. Equipment should

                                   5        be shared by all counsel to the maximum extent possible. The Court provides
                                            no equipment other than an easel. The United States Marshal requires a court
                                   6
                                            order to allow equipment into the courthouse. For electronic equipment, parties
                                   7
                                            should be prepared to maintain the equipment or have a technician handy at all
                                   8
                                            times. The parties shall tape extension cords to the carpet for safety. The
                                   9
                                            parties may work with the deputy clerk, Ada Means (415-522-2015), on all
                                  10
                                            courtroom-layout issues.
                                  11

                                  12
Northern District of California




                                                                    SCHEDULING
 United States District Court




                                  13
                                       C.   Trial will be conducted from 8:30 a.m. to 2:30 p.m. (or slightly longer to finish
                                  14
                                            a witness) with one fifteen-minute break and one forty-five (45) minute lunch
                                  15
                                            break, Monday through Friday, excluding holidays.
                                  16
                                                            OPENING STATEMENTS
                                  17
                                       D.   If openings are permitted, each side will have a predetermined time limit for its
                                  18        opening statement (usually no more than 45 minutes per side). Counsel should
                                  19        meet and confer to exchange any visuals, graphics or exhibits to be used in the
                                  20        opening statements, allowing for time to work out objections and any
                                  21        reasonable revisions.
                                  22                                WITNESSES
                                  23   E.   At the close of each trial day, all counsel shall exchange a list of witnesses for
                                  24        the next two full court days and the exhibits that will be used during direct
                                  25        examination (other than for impeachment of an adverse witness). Within 24

                                  26        hours of such notice, all other counsel shall provide any objections to such

                                  27        exhibits and shall provide a list of all exhibits to be used with the same witness

                                  28        on cross-examination (other than for impeachment). The first notice shall be

                                                                           4
                                   1                       exchanged prior to the first day of trial. All such notice should be provided in

                                   2                       writing.

                                   3               F.      The parties shall have all upcoming witnesses on the same day available in the

                                   4                       courthouse and ready to testify. Failure to have the next witness ready or to be

                                   5                       prepared to proceed with the evidence will usually be deemed to constitute
                                                           resting. If counsel plans to read in a transcript of a deposition, counsel must
                                   6
                                                           have a deposition prepared and vetted early on to read into the record.
                                   7
                                                   G.      On the first day of trial, counsel shall bring the original and clean copies of any
                                   8
                                                           deposition(s) intended to be used during the course of the trial. Any corrections
                                   9
                                                           must be readily available. If counsel need to use the deposition during a
                                  10
                                                           witness examination, they shall provide the Court with a copy with any
                                  11
                                                           corrections at the outset of the examination.
                                  12
Northern District of California




                                                   H.      In lieu of direct testimony, the Court will consider receiving “prepared direct”
 United States District Court




                                  13
                                                           testimony in the form of declarations. When the witness is presented, the
                                  14
                                                           proponent must verbally summarize the direct. Live cross-examination and
                                  15
                                                           redirect shall then occur. The parties may also agree to submit the entire
                                  16
                                                           testimony of a witness via written testimony.
                                  17
                                                                                     EXHIBITS
                                  18          N.        Prior to the final pretrial conference, counsel must meet and confer in person to
                                  19   consider all exhibit numbers and objections and to eliminate duplicate exhibits and confusion over
                                  20   the precise exhibit.
                                  21          O.        Use numbers only, not letters, for exhibits, preferably the same numbers as were
                                  22   used in depositions. Blocks of numbers should be assigned to fit the need of the case (e.g.,
                                  23   Plaintiff has 1 to 100, Defendant A has 101 to 200, Defendant B has 201 to 300, etc.). A single
                                  24   exhibit should be marked only once, just as it should have been marked only once in discovery

                                  25   pursuant to this Court’s discovery guidelines). If the plaintiff has marked an exhibit, then the

                                  26   defendant should not re-mark the exact document with another number. Different versions of the

                                  27   same document, e.g., a copy with additional handwriting, must be treated as different exhibits with

                                  28   different numbers. To avoid any party claiming “ownership” of an exhibit, all exhibits shall be

                                                                                          5
                                   1   marked and referred to as “Trial Exhibit No. _____,” not as “Plaintiff’s Exhibit” or “Defendant’s

                                   2   Exhibit.” If an exhibit number differs from that used in a deposition transcript, then the latter

                                   3   transcript must be conformed to the new trial number, if and when the deposition testimony is

                                   4   used (so as to avoid confusion over exhibit numbers). There should be no competing versions of

                                   5   the same exhibit number; any discrepancies must be brought to the Court’s attention promptly.

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
                                   1           P.      The exhibit tag shall be in the following form:

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                    NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6                                    TRIAL EXHIBIT 100
                                   7
                                                                        Case No. ________________
                                   8

                                   9
                                                                        Date Entered _____________
                                  10

                                  11                                    By______________________
                                  12                                    Deputy Clerk
Northern District of California
 United States District Court




                                  13

                                  14
                                                    Place the tag on or near the lower right-hand corner or, if a photograph, on the back.
                                  15
                                       Counsel should fill in the tag but leave the last two spaces blank. The parties must jointly prepare
                                  16
                                       a single set of all trial exhibits that will be the official record set to be used with the witnesses and
                                  17
                                       on appeal. Each exhibit must be tagged, three-hole-punched, separated with a label divider
                                  18
                                       identifying the exhibit number, and placed in 3-ring binders. Spine labels should indicate the
                                  19
                                       numbers of the exhibits that are in the binders. Each set of exhibit binders should be marked as
                                  20
                                       “Original”. Deposit the exhibits with the deputy clerk ten (10) days before the Pretrial
                                  21
                                       Conference.
                                  22
                                               Q.      Counsel must consult with each other and with the deputy clerk at the end of each
                                  23   trial day and compare notes as to which exhibits are in evidence and any limitations thereon. If
                                  24   there are any differences, counsel should bring them promptly to the Court’s attention.
                                  25           X.      In addition to the official record exhibits, three (3), joint sets of bench binders
                                  26   containing a copy of the exhibits must be provided to the Court ten (10) days before the Pretrial
                                  27   Conference, and should be marked as “Chambers Copies”. Each exhibit must be separated with a
                                  28
                                                                                           7
                                   1   label divider identifying the exhibit number. (An exhibit tag is unnecessary for the bench set.)

                                   2   Spine labels should indicate the numbers of the exhibits in the binders.

                                   3          Y.      Before the closing arguments, counsel must confer with the deputy clerk to make

                                   4   sure the exhibits in evidence are in good order. Counsel may, but are not required to, jointly

                                   5   provide a revised list of all exhibits actually in evidence (and no others) stating the exhibit number
                                       and a brief, non-argumentative description (e.g., letter from A. B. Case to D. E. Frank, dated
                                   6
                                       August 17, 1999).
                                   7
                                                                                  TIME LIMITS
                                   8
                                              Z.      In certain cases, the Court will set fixed time limits at the final pretrial conference.
                                   9
                                       All of your examination time (whether direct, cross, re-direct or re-cross) for all witnesses and side
                                  10
                                       bar conference time must fit within your time limit and you may allocate it as you wish. Opening
                                  11
                                       and closing time limits shall be considered separately.
                                  12
Northern District of California
 United States District Court




                                  13
                                              IT IS SO ORDERED.
                                  14
                                       Dated: August 2, 2019
                                  15

                                  16

                                  17                                                                  JACQUELINE SCOTT CORLEY
                                                                                                      United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          8
